Argued November 30, 1945.
We have carefully considered the record in this case in the light of the argument made on behalf of appellant, but must agree with the Superior Court that the Amendment of August 11, 1939, c. 685, § 1, 53 Stat. 1404, 45 U.S.C.A. § 51, to the Federal Employer's Liability Act, is controlling and that the Pennsylvania Workmen's Compensation Act is inapplicable.
The judgment is affirmed for the reasons stated by the Superior Court in its opinion reported in 157 Pa. Super. 398,  43 A.2d 626. *Page 321